Campbell, C. J.,
delivered the opinion of the court.
The limitation contained in § 1685 of the Code of 1871, upon the right of the board of supervisors to sit, not exceeding six days, to examine the assessment rolls, was not 'removed by “An act to amend §§ 1684 and 1685 of the Revised Code of 1871 in relation to the returns of the assessment rolls,” approved March 6,1875, Acts, p. 50, and the action of the Board of Supervisors of "Warren County in the case before us was void for want of authority to be in session when it was had.
The act entitled “An act legalizing the return of assessment rolls, etc.,” approved July 31, 1875, Acts Special Session, p. 10, was not intended to cure illegal meetings by the boards of supervisors for action on assessment rolls. It was directed only to nondelivery of assessment rolls to the clerk within the prescribed time. Fanning v. Funches, 60 Miss. 541.

Affirmed.